Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Division of Human Rights, dated October 3, 1988, which, inter alia, found that the petitioner had unlawfully discriminated against the complainants and awarded each of them $2,000 for mental anguish and humiliation.
Adjudged that the petition is granted, as a matter of discretion, without costs or disbursements, to the extent that the determination is annulled, the proceeding is otherwise dismissed, and the matter is remitted to the Commissioner of the New York State Division of Human Rights for further proceedings in accordance herewith.
We find that the Commissioner of the New York State Division of Human Rights improvidently determined, upon an *567incomplete record, that the petitioner had discriminated against the complainant. Specifically, the petitioner was not accorded a proper opportunity to submit evidence in its defense at the reopened hearing. Therefore the Commissioner should direct further hearing sessions for the taking of additional evidence pursuant to 9 NYCRR 465.10 (k).
We find no merit to the petitioner’s remaining contentions. Bracken, J. P., Rosenblatt, Copertino and Hart, JJ., concur.